Title: Argument before Governor Bernard and the Council in Favor of Opening the Courts, 20 December 1765
From: Adams, John
To: Bernard, Francis,Massachusetts Council,Massachusetts, Governor of


     
      
       20 December 1765
      
     
     Present his Excellency Francis BernardEsqr. Govr. &c in Council.
     Mr. Adams Innumerable are the Calamities which flow from an Interruption of Justice. Necessity requires that the Doors of Justice should ever be open to hear the Complaints of the Injured and Oppressed.
     The Stamp-Act, I take it, is utterly void, and of no Binding force upon Us; for it is against our Rights as Men, and our Priviledges as Englishmen. An Act made in Defiance of the first Principles of Justice: an Act which rips up the foundation of the British Constitution, and makes void Maxims of 1800 years standing.
     Parliaments may err; they are not infallible; they have been refus’d to be submitted to. An Act making the King’s Proclamation to be a Law, the Executive Powers adjudg’d absolutely void.
     The Stamp Act was made where we are in no Sense represented, therefore no more binding upon Us, than an Act which should oblige Us to destroy One half of Our Species.
     There are certain Principles fix’d unalterably in Nature. Convention and Compact are the Requisites to make any Law obligatory. That the Subject is not bound by Acts, when He is not represented, is a sound Maxim of the Law, and not peculiar to the British Constitution, but a Maxim of the antient Roman Law: “What concerns All shall be judged of by All.”
     The only Reason of the Power of the Parliament in England, is because they are elected by the People; who, if their Liberties are infringed, have a Check at the next Election. Have Americans any such Check? Have they any Voice in Deputation? A Parliament of Great Britain can have no more Right to tax the Colonies, than a Parliament of Paris.
     This Act has never been received from Authority, therefore in a legal Sense we know nothing of it.
     The Necessities of Business, the Cries of the People call aloud for Justice. It has become impossible to execute this Act, therefore if it were binding, we are excus’d by every Law, human or divine, from a Compliance with it. Wood’s Inst. 561. The King’s Writs are ex debitâ Justitiâ, and cannot be denied the Subject. And in Magna Charta, it is said, We deny no Man Justice, we delay no Man Justice. 2 Inst. ch. 29. p. 56.
    